Citation Nr: 0714056	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  98-19 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1958 to 
June 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In a March 2003 letter, the veteran pointed out that he had 
been told by a VA rehabilitation team that he could not 
maintain gainful unemployment and that he has been waiting to 
find out what VA is doing about his being 100 percent 
unemployable.  This matter is referred to the RO for 
appropriate action.  

In June 2005, this Board issued a decision denying the 
veteran's claims for an initial disability rating in excess 
of 20 percent for diabetes mellitus and for a disability 
rating in excess of 10 percent for lumbar disc disease, and 
the veteran appealed.  In August 2006, the Court of Appeals 
for Veterans Claims (Court) dismissed the lumbar disc disease 
claim and it remanded the diabetes mellitus claim for further 
development.  The appeal of the diabetes mellitus claim is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


REMAND

The report of a May 2003 compensation and pension (C&P) 
examination noted that the veteran had had progressive 
shortness of breath to the point where he could only walk 
about 30 or 40 feet comfortably, and that the veteran could 
not walk rapidly, run, climb stairs, or exert himself.  It 
was not specifically stated whether those limitations were 
related to the veteran's diabetes mellitus.  In the joint 
motion for remand granted by the Court, the parties agreed 
"that a VA medical examination or opinion is necessary to 
determine which, if any, of the Veteran's regulated 
activities are as likely as not due to his service-connected 
diabetes mellitus."  The motion also stated that any finding 
by the Board that the regulation of activity is not caused by 
the diabetes, based on the current record, is not in 
compliance with Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(In reaching its decision, the Board must point to a medical 
basis other than its own unsubstantiated opinion).  
Accordingly, an appropriate examination must be scheduled. 

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Moreover, as the most recent medical treatment records in the 
claims folder are from December 2003, the medical evidence 
relating to the veteran's diabetes mellitus must be updated.  
And since the veteran has not been given notice that complies 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006), such 
notice must be given.  

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, D.C., for the following action:

1. Send the veteran notice that complies 
with Dingess v. Nicholson, 19 Vet. App. 
472 (2006).  

2.  Assist the veteran in obtaining 
evidence by seeking medical records of the 
veteran's treatment at VA hospitals and 
other VA medical facilities, as well as by 
seeking medical records from the private 
providers for whom the veteran supplies 
medical waivers.  Associate any evidence 
obtained with the claims folder. 

3.  Thereafter, schedule the veteran for 
an appropriate examination to determine 
the current degree of the veteran's 
diabetes mellitus disability.  The claims 
file must be made available to the 
examiner and the examiner's report should 
indicate that it was reviewed.  All 
necessary tests should be given and the 
reports of those tests included in the 
report.  The examiner's report should 
specifically address whether regulation of 
activities is required by the service-
connected diabetes mellitus and, if so, 
the veteran's activities that require 
regulation on this basis should be 
identified.    

4.  Then, readjudicate the claim.  If any 
sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



